—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit telephone call forwarding and violating telephone privileges. Petitioner challenges the determination of his guilt on the ground that it was not based on substantial evidence. We disagree. Adduced in evidence against petitioner was the misbehavior report which related that petitioner had placed a telephone call to Texas on behalf of a fellow inmate by identifying himself as a Federal Drug Enforcement Administration field agent. Also in evidence was the testimony of an inmate for whom petitioner had made an outside call. The inmate stated that petitioner was well known for his ability to make third-party calls and had done so for numerous inmates.
This testimony together with the misbehavior report were sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). To the extent that petitioner’s testimony conflicted therewith, such conflict presented an issue of credibility which was within the province of the Hearing Officer to determine (see, supra). We have examined petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.